DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This office action is responsive to applicant’s amendment filed on 12/21/2020.  Claims 1-8 were pending.  Claims 1, 4, 6, 12, 14 were amended.
Response to Arguments
3.	The applicant’s amendment and argument along with the Examiner’s amendment (See below) was sufficient to overcome the examiner’s previous ground of rejection under 35 U.S.C 112(b) rejection.
	Regarding to previous ground of rejection under 35 U.S.C 102(a)(2) as being anticipated by Chen (US 2014/0360670) or Funk, the applicants stated 
“Chen does disclose a separation member 195 that acts as an electron diffuser. However, so far as can be determined Chen does not disclose that openings in the separation member 195 will “preferentially pass the beam electrons in comparison to the non-beam electrons and plasma ion from the plasma in the upper plasma chamber.”
Funk appears very similar to Chen, and discloses a separation member 230 that acts as an electron diffuser. Again, so far as can be determined, Funk does not disclose that openings in the separation member 230 will “preferentially pass the beam electrons in comparison to the nonbeam electrons and plasma ion from the plasma in the upper plasma chamber.”
Therefore claim 1, and the claims depending therefrom, are not anticipated by Chen or
Funk.”
	The applicant’s amendment along with the remarks were sufficient to overcome the examiner’s previous ground of rejection under 35 U.S.C 102(a)(2).
	Regarding to previous ground of rejection under 35 U.S.C 103 of claims 14-18 as being obvious over Agarwal (US 2016/0064244) in view of Funk, the applicants state “The present application has an effective filing date of March 17, 2015, which is before the publication date of Agarwal on March 3, 20216. In addition, at the effective filing date of the present application, both the subject matter disclosed in Agarwal and the claimed invention were either owned or subject to obligation of assignment to Applied Materials, Inc. (see assignment of Agarwal recorded at Reel/Frame 034119/0205 and assignment of parent application recorded at Reel/Frame 035360/0403). Therefore Agarwal does not constitute prior art pursuant to 35 USC 102(b)(2)(C).”  The applicant’s argument is persuasive.  Thus, the examiner withdrawn the previous ground of rejection under 35 U.S.C 103 with respect to claims 14-18.
EXAMINER'S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5.	The application has been amended as follows: 
	In the claims

	In line 2 of claim 15, after the phrase “gas to said” please insert --process--.
	In line 2 of claim 17, after the phrase “gas to said” please insert --process--.

Allowable Subject Matter
6.	Claims 1-18 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: 
Regarding to claims 1-13, the cited prior arts fail to disclose or suggest allowing flow through the grid filter of at least a portion of said beam electrons from said upper chamber to said lower chamber while preventing flow of at least a portion of non-beam electrons and plasma ions from said upper chamber to said lower chamber such that openings in the grid filter preferentially pass the beam electrons in comparison to the non-beam electrons and plasma ion from the plasma in the upper plasma chamber in combination with all other limitation in the claims.
Regarding to claims 14-18, the cited prior arts fail to disclose or suggest 
(I)    performing a passivation process comprising:
(A)    performing at least one of: (a) coupling a  300 to 10,000 Watts of VHF power into said upper chamber or to said ceiling electrode, or (b) coupling a 300 to 10,000 Watts of inductively coupled power into said upper chamber; and
(B)    maintaining a bias voltage on said workpiece at zero or below a threshold for etching said surface layer of said workpiece;

(A)    coupling to said ceiling electrode 300 to 10,000 Watts of RF power;
(B)    maintaining a bias voltage on said workpiece above a threshold for etching said surface layer; and
(III)    repeating said passivation and etching processes in alternating succession.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469.  The examiner can normally be reached on Monday-Thursday; every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713